SUMMARY ORDER

Petitioner Nimet Geni, a native'and citizen of the former Yugoslavia, seeks review of a March 31, 2008 order of the BIA denying his motion to reopen his removal proceedings. In re Nimet Geni, No. A78 289 299 (B.I.A. Mar. 31, 2008). We. assume the parties’ familiarity with the underlying facts and procedural history of the case.
We review the BIA’s denial of a motion to reopen for abuse of discretion, mindful of the Supreme Court’s admonition that such motions are “disfavored.” See Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir.2006) (citing INS v. Doherty, 502 U.S. 314, 322-323, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992)).
 The BIA properly denied Geni’s motion to reopen as untimely where it was filed more than four years after his '2003 final order of removal. See 8 C.F.R. § 1003.2(c)(2) (providing that an applicant must file a motion to reopen within ninety days of the final administrative decision). Moreover, the BIA did not abuse its discretion in finding that Geni failed to present material evidence of changed country conditions sufficient to satisfy the exception to the time limitation. See 8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii); INS v. Abudu, 485 U.S. 94, 104-105, 108 S.Ct. 904, 99 L.Ed.2d 90 (1988). The documents that Geni submitted provide, at most, anecdotal evidence that there was continued unrest in Montenegro in 2006. Such evidence does not demonstrate changed country conditions sufficient to warrant reopening his proceedings. Accordingly, the BIA properly denied his motion to reopen.
For the foregoing reasons, the petition for review is DENIED. As we have completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DISMISSED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(b).